jfourtlj Court of
                                    &an Sntamo,

                                        December 3, 2014


                                      No. 04-14-00163-CV


                               AAA Free Move Ministorage L.L.C.,
                                            Appellant


                                                v.



                                      Brigham Living Trust.
                                             Appellee


                               Trial Court Case No. 2012-CI-01363


                                        ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on January 6, 2015, to the following panel:
Justice Marion, Justice Martinez, and Justice Alvarez. All parlies will be notified of the Court's
decision in this appeal in accordance with TEX. R. App. P. 48.

       Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on December 3. 2014.



                                                              Sandee Bryan Mai^on. Justice

       IN WITNESS WHEREOF. 1 have hereunto set my hand and a/fixed the seal o/the said
court on this December 3. 2014.